Citation Nr: 0824958	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-39 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The veteran served on active duty in the military from 
January 1966 to October 1967, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran asserts that his PTSD stressors were:  (1) his 
January 1967 military service in the 147th Assault Support 
Helicopter Company (147th AHC) in the Republic of Vietnam 
during which he and his unit were fired upon while trying to 
repair a helicopter that had been shot down; (2) his June 
1967 military service in the 147th AHC in the Republic of 
Vietnam during which he witnessed a small airplane crash and 
burn; and (3) his August 1967 military service in the 147th 
AHC in the Republic of Vietnam during which he was fired 
upon while returning to the airfield.

The veteran's service personnel records (SPRs) indicate he 
was stationed in the 147th Aviation Company (147th Avn Co) in 
the Republic of Vietnam from January 1966 to October 1967.  

There are no overt references to combat in the veteran's 
service personnel records, and he did not receive any 
decorations, medals, badges, ribbons, or awards indicative of 
participation in combat.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  Additionally, there is no information in his service 
medical records (SMRs) confirming he experienced the alleged 
stressors.

In a July 2005 report, the U.S. Armed Services Center for 
Unit Records Research (CURR) (which is now called the U.S. 
Army and Joint Services Records Research Center (JSRRC)) 
attempted to confirm each of the veteran's alleged stressors.  
In regards to his first stated stressor, CURR indicated that 
on January 15, 1967, a CH-47 (Chinook) helicopter, number 66-
0072, crashed near Can Tho, resulting in the total loss of 
the aircraft and killing five US military.  In regards to the 
veteran's second stressor, CURR indicated it was unable to 
verify there was a small plane that crashed while landing at 
Vung Tau in June 1967.  However, the veteran's unit history 
for 1967 does confirm that on June 12, 1967, the 147th AHC 
had the mission of attempting to recover portions of a 
crashed C-130 aircraft - although the location of the crash 
was not available.  Additionally, on June 20, 1967, the unit 
recovered an 0V-1 Mohawk, but the location of the aircraft 
was not noted.  In regards to the third stressor, CURR stated 
it could not verify this alleged event from available combat 
unit records.

This information from CURR, combined with the information in 
the veteran's SPRs and the fact that he was a helicopter 
mechanic during his military service, provides credible 
supporting evidence that the alleged January 1967 incident, 
during which he and his unit were fired upon while trying to 
repair a helicopter that had been shot down, occurred.  
Credible supporting evidence need not corroborate every 
detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997) (holding that corroboration does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."); see also Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002) (finding that, while the veteran's unit 
records did not specifically show he was present during the 
alleged rocket attacks, "the fact that he was stationed with 
a unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to 
the attacks.").  The records need only imply the veteran's 
participation (e.g., to not controvert his assertion that he 
was present when the events the records establish that his 
unit experienced occurred).  There is no evidence that he was 
absent from the unit at any point in time.



This establishes that one of the veteran's claimed stressors 
is related to combat.  There is no clear and convincing 
evidence to the contrary, and the claimed incident is 
consistent with the circumstances, conditions, or hardships 
of his service.  Accordingly, the Board finds that his lay 
statements, alone, establish the occurrence of this claimed 
event.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

From October 2001 to September 2005, the veteran was 
diagnosed with and treated for PTSD at a VA medical center 
(VAMC) and by a private physician.  However, there is no 
medical nexus opinion in the record indicating what specific 
stressor(s) caused his PTSD - and, in particular, whether 
the one mentioned concerning his combat service in Vietnam 
was one of the reasons for making this diagnosis.  See 38 
C.F.R. § 3.304(f) (2007), indicating that service connection 
for PTSD requires (i) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in- service 
stressor occurred.  See also Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

The evidence currently on file is insufficient to make a 
decision on the claim, in that a medical nexus opinion is 
needed to determine the etiology of the veteran's PTSD and, 
in particular, the stressor(s) that caused several doctors to 
make this diagnosis.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that is specific to 
his claim for service connection for 
PTSD.  

2.  Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether it is at 
least as likely as not that his PTSD is 
attributable to:  
(a) his January 1967 military 
service in the 147th Aviation 
Company (147th Avn Co) in the 
Republic of Vietnam during which 
he and his unit were fired upon 
while trying to repair a 
helicopter that had been shot 
down; and/or
(b) his June 1967 military service 
in the 147th Aviation Company (147th 
Avn Co) in the Republic of Vietnam 
during which he witnessed a small 
airplane crash and burn; and/or
(c) his August 1967 military 
service in the 147th Aviation 
Company (147th Avn Co) in the 
Republic of Vietnam during which 
he was fired upon while returning 
to the airfield.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

3.  Then readjudicate the claim in 
light of the additional evidence.  If 
the disposition remains unfavorable, 
send the veteran and his representative 
a supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




